      Case 2:20-cv-00196-RAH-CSC Document 5 Filed 06/08/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KEVIN EUGENE LANCASTER, #224246, )
                                 )
       Plaintiff,                )
                                 )
  v.                             )               CIVIL ACTION NO. 2:20-CV-196-RAH
                                 )
REGINALD KINCEY,                 )
                                 )
       Defendant.                )

                                         ORDER

        On May 6, 2020, the Magistrate Judge entered a Recommendation (Doc. 4) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information as ordered by this court.

       A separate Final Judgment will be entered.

       DONE, this 8th day of June, 2020.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
